plea. Crawford v. State, 117 Nev. 718, 721, 30 P.3d 1123, 1125 (2001).
                    Smith was informed of the potential sentence he faced by pleading guilty.
                    Further, the district court permitted Smith to enter a conditional plea that
                    allowed him to withdraw his plea if he did not receive the stipulated
                    punishment. The district court then sentenced him to the stipulated
                    punishment of 12-30 months imprisonment, concurrent to his sentence in
                    California. As the district court did everything within its authority to
                    ensure Smith received the sentence to which he agreed, we conclude that
                    the district court did not abuse its discretion in denying the motion to
                    withdraw the guilty plea. See Molina v. State, 120 Nev. 185, 191, 87 P.3d
                    533, 538 (2004).
                                Having reviewed Smith's contentions and concluded that they
                    lack merit, we
                                ORDER the judgment of conviction AFFIRMED.




                                                       Hardesty




                                                         (jtjtrcA                      J.
                                                       Cherry


                    cc:   Hon. Elissa F. Cadish, District Judge
                          Sandra L. Stewart
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk
SUPREME COURT
       OF
     NEVADA
                                                         2
(0) 1947A otlegs.